Citation Nr: 0203085	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-05 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to increased evaluation for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2000 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  PTSD is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The schedular criteria for an increased rating for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, § 4.130, Diagnostic Codes 9411, 9440 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for PTSD

In this case, service connection was granted and a 70 percent 
rating was assigned for PTSD in a March 1999 rating decision.  
The 70 percent rating has remained in effect to the present, 
and the veteran has appealed a later rating decision that 
continued the 70 percent rating.

The General Rating Formula for Mental Disorders provides a 70 
percent rating for PTSD that causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a June 2000 VA examination report, the examiner diagnosed 
chronic PTSD and chronic major depression without psychotic 
features.  The VA examiner stated that the veteran was well 
developed, clean shaven, alert, and well oriented during the 
examination.  The examiner also noted in the June 2000 
examination report that the veteran's thought associations 
were intact, that his concentration was fairly good, that he 
exhibited abstract reasoning ability, and that he showed 
adequate basic judgment.  Finally, the June 2000 examination 
report stated the veteran had no suicidal or homicidal 
ideation as well as no evidence of delusions or 
hallucinations.

The veteran was rated as 45 on the Global Assessment of 
Functioning Scale (GAF) in the June 2000 examination report.  
This score on the Global Assessment of Functioning Scale is 
deemed to represent serious symptoms (to include suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (to include no friends or 
inability to keep a job). 

The Board finds that the veteran's current 70 percent rating 
for PTSD should continue.  The veteran appeared to be well 
developed and alert during his examination.  He harbors no 
suicidal or homicidal ideation.  The veteran also stated in 
the June 2000 examination report that he does not suffer from 
intrusive thoughts, hallucinations, or delusions.  He is 
still employed as an independent salesman for a paint 
manufacturer.  The veteran has been with this company for a 
number of years, first as an employee and then as an 
independent salesman.  The veteran's GAF score remained the 
same at 45 for both a previous VA examination in December 
1998 and in the most recent examination in June 2000.  The 
veteran's VA outpatient treatment records reflect that he 
attended supportive therapy for PTSD at various intervals 
throughout 2000 and 2001.  The veteran has also sought 
treatment by meeting with an individual counselor for 
assistance with his PTSD symptoms during 1999 and 2000.  The 
June 2000 VA examination report and VA outpatient treatment 
records provide a sufficient basis for concluding that the 
veteran's disability rating should remain at 70 percent for 
PTSD.

To receive a 100 percent rating for PTSD, the veteran must 
exhibit total social and occupational impairment.  Symptoms 
of total impairment would include gross impairment of thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, intermittent inability to perform activities of 
daily living, disorientation to time or place, and memory 
loss for names of close relatives, own occupation, or his own 
name.  Based on the evidence discussed above, the veteran 
does not exhibit any of the symptoms listed for total social 
and occupational impairment.  This case does not present 
factors such as delusions or hallucinations, gross impairment 
of thought processes, or homicidal ideation.  Although the 
veteran has reported suicidal ideation in connection with his 
claim, neither the treatment notes nor the examination 
reports document this symptom.  The medical evidence reveals 
that no more than a 70 percent disability evaluation is 
appropriate for the veteran's PTSD.  The evidence does not 
meet the severity of occupational and social impairment 
needed for a 100 percent rating.  See 38 C.F.R. Part 4, § 
4.130 (2001).

In brief, the veteran's claim for an increased evaluation for 
PTSD must be denied.  The evidence does not allow the veteran 
to receive a 100 percent rating under the General Rating 
Formula for Mental Disorders.  The Board finds that the 
evidence shows that the 70 percent rating currently in effect 
for PTSD is still appropriate.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not 
indicate that the veteran's service-connected PTSD has 
required frequent hospitalization or caused marked 
interference with employment.

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for PTSD.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  In addition, the veteran has been given an 
examination.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


